Exhibit 10.10

AMENDMENT NO 1 TO LEASE

THIS AMENDMENT NO. 1 TO LEASE (“Amendment No. 1”) is dated as of January 27,
2005, by and between KILROY REALTY, L.P., a Delaware Limited Partnership, KILROY
REALTY CORPORATION, a Maryland Corporation, General Partner (“Landlord”), and
1st PACIFIC BANK OF CALIFORNIA, a California Corporation (“Tenant”), with
reference to the following facts and objectives:

R E C I T A L S:

A.                         Legacy Sabre Springs, LLC, predecessor-in-interest to
Landlord, acting in the capacity of and therein referred to as Landlord, entered
into a Lease dated September 30, 2004, with Tenant, acting in the capacity of
and therein referred to as Tenant (the “Lease”) for Suite 100 (the “Premises”),
containing approximately 5,316 rentable square feet, located in a six-story
building, the street address of which is 13500 Evening Creek Drive North, San
Diego, California 92128 (“Building”), containing approximately 140,915 rentable
square feet. The Building comprises a portion of the Kilroy Sabre Springs
project (the “Project”), which also contains a second six-story office building
containing approximately 140,915, with a street address of 13520 Evening Creek
Drive North, San Diego, California, 92128. The Lease and this Amendment No. 1
are hereinafter collectively referred to as the “Lease.”

B.                           Landlord and Tenant now wish to amend the Lease to
confirm the commencement and expiration dates of the term, as hereinafter
provided.

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Landlord and Tenant
agree as follows:

1.                               Confirmation of Dates

The parties hereby confirm that the Term of the Lease will commence February 7,
2005 (“Lease Commencement Date”) for a term of approximately eighty-four (84)
months, expiring on February 29, 2012 (unless sooner terminated or extended as
provided in the Lease.)

2.                               Rent

Rent shall commence February 7, 2005, in the amount of $14,884.80 per month,
subject to abatement as provided in Article 3 of the Lease.

3.                               Tenant’s Share

Tenant’s Share of Operating Expenses, Tax Expenses and Utilities Costs for the
Premises is 3.77%, and Tenant’s Base Year for Operating Expenses, Tax Expenses
and Utilities is calendar year 2005. Tenant’s obligation to commence payment of
Tenant’s Share of Operating Expenses, Tax Expenses and Utilities Costs is
January 1, 2006.

4.                            Payments and Notices

4.1                          Landlord’s address for purposes of payments and
notices pursuant to Section 24.19 of the Lease is hereby confirmed to be as
follows:

Kilroy Realty, L.P.
12200 W. Olympic Blvd., Suite 200
Los Angeles, CA 90064
Attn: Legal Department
Tel No. (310) 481-8400
Fax No. (310) 481-6530

With a copy to:                               Kilroy Realty, L.P.

13500 Evening Creek Drive North, Suite 130
San Diego, CA 92128
Attn: Asset Management
Tel No. (858) 513-3998
Fax No. (858) 513-2588

4.2                       Any correctly addressed notice that is refused,
unclaimed, or undeliverable because of an act or omission of the party to be
notified shall be considered to effective as of the first

1


--------------------------------------------------------------------------------


date that the notice was refused, unclaimed, or considered undeliverable by the
postal authorities, messenger, or overnight delivery service.

5.                               Entire Agreement

This Amendment No. 1 embodies the entire understanding between Landlord and
Tenant with respect to its subject matter hereof and can be changed only by an
instrument in writing signed by Landlord and Tenant. In the event of conflict
between the terms of the Lease and the terms of this Amendment No. 1, the terms
of this Amendment No. 1 shall prevail.

6.                               Counterparts

This Amendment No. 1 may be executed in counterparts, including facsimile
counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute one and the same Amendment No. 1.

7.                             Authority

Each individual executing this Amendment No. 1 represents mat he or she is duly
authorized to execute and deliver this Amendment No. 1 and that this Amendment
No. 1 is binding upon each of the respective parties in accordance with its
terms.

8.                               Miscellaneous

Capitalized terms used herein that are defined in the Lease, as amended, shall
have the same meaning when used in this Amendment No. 1. Any Exhibits attached
hereto are by this reference incorporated herein. Landlord and Tenant each
hereby acknowledge mat to their best information and belief no default exists
under the provisions of the Lease. Except as herein and previously amended the
Lease is hereby ratified, affirmed and approved and shall continue to apply in
full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 as of
the date first herein above written.

KILROY REALTY, L.P.,

 

lst PACIFIC BANK OF CALIFORNIA,

A Delaware Limited Partnership

 

A California Corporation

 

 

 

By:

KILROY REALTY CORPORATION,

 

By:

 

 

 

A Maryland Corporation

 

 

 

General Parmer

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

“TENANT”

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

“LANDLORD”

 

 

 

2


--------------------------------------------------------------------------------